The answer to both questions as to which the advice of the court is asked depends on the testator's intention. Jewell v. Appolonio, 75 N.H. 317, 318; Hayward v. Spaulding, 75 N.H. 92; Chase v. Moore, 73 N.H. 553, 555. The test, therefore, to determine who are entitled to share in the final distribution of the trust fund is to inquire to whom the testator intended to give it. The only evidence relevant to that issue is the language he used, and that tends to the conclusion that he intended to give it to such of his grandchildren as are living at the death of his widow. As there is nothing to rebut this conclusion, the trustee is advised that it is his duty to hold the trust fund during the life of the widow and distribute it at her death, share and share alike, to such of Patch's grandchildren as are then living.
Case discharged.
All concurred. *Page 77